DETAILED ACTION

Previous Rejections
Applicants' arguments, filed 17 January 2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Harnek et al. (US Patent Application Publication 2003/0004565) in view of Schallenberger et al. (US Patent Application Publication 2015/0031772).
	Harnek et al. discloses medical devices with a coating, the coating comprising a biocompatible carrier and a biological active agent (abstract).  Typically the carrier is a polymer, such as a poly fatty acid ester polymer (paragraph [14]).  Such polymers taught include PLGA, which is particularly preferred (paragraph [19]).  The polymer can be used alone or in combination with other polymers taught, and such other polymers taught include ethyl cellulose (paragraph [14]).

	Schallenberger et al. discloses coating compositions comprising a polymeric materials and bioactive agents (abstract), and using the coating composition on medical devices (paragraph [8]) such as stents (paragraph [31]).  The polymer employed can be a PLGA (paragraph [19] and examples).  One such example material disclosed is PLGA with a 75:25 ratio of the monomers and an intrinsic viscosity of about 0.7 dL/g (id.), and another is 50:50 ratio and a viscosity of 0.45 dL/g (table 1).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to have used the one of the specific PLGA polymers taught by Schallenberger et al. in the coating taught by Harnek et al.  Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  
Independent instant claim 1 further recites a property to the elutable coating composition (that it maintains a high viscosity with sufficient particle bonding to resist drug loss when exposed to blood flow and reduce the particulate burden in the 25 to 50 micron range). Neither Harnek et al. nor Schallenberger et al. discuss this property. But the property would be present based on two reasonings. The only particles stated as being present by Harnek et al. are silver nanoparticles, so the particle burden of that disclosed coating is considered reduced when compared to a coating which incorporates particles in the 25 to 50 micron range. And even if the coating contained particles, the coating as taught by Harnek et al. has an overall thickness of from about 2 to about 5 microns (paragraph [29]), so even if there were particles in the coating, the particles could not 
Instant claims 3 and 4 further limit the excipient, and the PLGA polymers disclosed (50:50 and 75:25, ranging between 100:0 and 50:50) render these instant claims prima facie obvious. And as stated previously, in cases involving overlapping ranges, where the instantly claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  See MPEP 2144.05.
Instant claims 5-8 and 21-26 further limit the amounts of the three ingredients.  And the amount of the biologically active agent taught by Harnek is from 0.01 to 99 wt% (claim 7), the amount of the specific PLGA materials disclosed by Schallenberger et al. are used in is from about 1 wt% to about 30 wt% of the coating composition (claim 11), and as for the ethyl cellulose, Harnek et al. discloses no additional ingredients as needed, so the amounts taught for the other two ingredients provide for a range of amounts useful.  And these amounts overlap the instantly recited ranges.  And in cases involving overlapping ranges, where the instantly claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  See MPEP 2144.05.
It is further noted that alternatively, the coating amount above is for the composition used for coating the medical devices (i.e. with the solvent still present). The instant claim are considered to encompass this composition, as the coating composition is considered to include the composition to be used to coat. Even if the composition is taken to be the dried composition after has been coated onto the medical device (which appears to be the form the Applicant argues), the prima facie obvious the claimed range, as the range of about 50 wt% to about 99.99 wt% disclosed (paragraph [19]) is considered to overlap 40 wt% as instantly recited (40 wt% is considered to overlap “about” 50 wt%).
	
Claims 9 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Harnek et al. (US Patent Application Publication 2003/0004565) and Schallenberger et al. (US Patent Application Publication 2015/0031772) as applied to claim 1 above, and further in view of Jang (US Patent Application Publication 2007/0160641).
Harnek et al. and Schallenberger et al. disclose most of the limitations recited by instant claims 9 and 27, but they do not disclose that the inclusion of everolimus.
Jang discloses medical devices, such as stents, with coatings comprising a polymer and a biologically active material (abstract).  The polymer can be PLGA (paragraph [22]), and the active agent useful can be everolimus (claim 11).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to have used everolimus as the biologically active agent in the coating taught by Harnek et al.  Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  

Response to Arguments
	The Applicant argues that the prior art rejections are not proper. The Applicant states that the present composition is directed towards a composition which maintains high viscosity with sufficient particle bonding to resist drug loss when exposed to blood flow and reduces the particulate burden in the 25 to 50 micron range. Such a coating composition provides for desirable 
	The Applicant further argues that the combination of PLGA and ethyl cellulose is not specifically disclosed by Harnek et al., as these two substances are in lists which would require picking and choosing to arrive at, and the no fewer than 595 different combinations disclosed cannot be considered to render prima facie obvious the combination instantly recited. Further, no reason to select the combination of PLGA and ethylcellulsoe has been provided by the Office Action, and as no reason to select these has been provided, the Examiner appears to be relying upon an “obvious to try” motivation, which has not been shown properly.
	
The Examiner acknowledges the arguments presented, but does not consider them persuasive. The arguments that Harnek et al. does not disclose a composition which maintains high viscosity with sufficient particle bonding to resist drug loss when exposed to blood flow and reduces the particulate burden in the 25 to 50 micron range are not found persuasive. For the reasons presented in the above rejection rationale, the coating taught by Harnek et al. would have such a property. The instant claims in particular do not limit with respect to what the reduced burden is measured. Thus, when the comparison is with a coating with particles in the size range of 25 to 50 microns, comparing those taught by the prior art either without particles or with particles which are necessarily smaller than 25 to 50 microns would meet the instantly recited limitation.
The Examiner also does not agree that there is too much picking and choosing in Harnek et al. for the rejection to be proper. Harnek et al. would not be anticipatory for the combination of prima facie obvious, however, to make the combination since each component is taught as being useful in making the compositions of the prior art. 
Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See KSR v. Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride of sebacic acid as polymer and crosslinker for forming prior art polymer networks since this combination is merely a predictable used of prior art elements according to their established functions – see fifth page of the decision).  
In particular, the sixth page of the Perrier decision states “[w]e agree that Roos discloses a number of polymers and crosslinkers, but Roos makes plain that the ordinary artisan would have known to combine any one of the disclosed polymers with any one of the disclosed crosslinkers for synthesis of the polymer network compositions” (FF 1-6). Also see Merck & Co., Inc. v. Biocrafi Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989). (‘That the ‘813 patent discloses a multitude of effective combinations does not render any particular formulation less obvious’); In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985)(obviousness rejection of claims affirmed in light of prior art teaching that ‘hydrated zeolites will work’ in detergent formulations, even though the inventors selected the zeolites of the claim claims from among ‘thousands’ of compounds).  
As for the motivation to use these ingredients together, the motivation and suggestion comes from Harnek et al. itself, which suggests combining the preferred polymer of PLGA with other polymer. Thus, the suggestion to combine PLGA with another polymer (ethylcellulose being 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Gulledge whose telephone number is (571) 270-5756. The examiner can normally be reached Monday - Friday 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571) 272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Brian Gulledge/Primary Examiner, Art Unit 1699